             Case 1:20-cv-05382-GBD Document 21 Filed 12/02/20 Page 1 of 1

                                                                Wilk Auslander LLP        T  212 981 2300
                                                                1515 Broadway             F  212 752 6380
 WILi< AUSLANDER                                                New York, NY 10036        wilkauslander.com


                                                              Stuart M. Riback
                                                              Partner
                                                              (212) 981-2326
                                                              sriback@wilkauslander.com




                                                      December 2, 2020



VIAECF
Hon. George B. Daniels
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     Cimontubo Tubagens e Soldadura, Ua. v. Petro!eos de Venezuela, SA. and PDVSA Petro!eo,
               SA., 20 Civ. 5382 (GBD) -Response to the Court's request for information about
               any attempted payments under the Note

Dear Judge Daniels:

        This firm represents the plaintiff Cimontubo Tubagens e Soldadura, Lda. ("Cimontubo"). I
write to follow up on Your Honor's direction at yesterday's oral argument regarding evidence in Ci-
montubo's possession as to (1) whether PDVSA attempted after January 18, 2018 to make any pay-
ment to Cimontubo pursuant to the Note at issue in this case, and (2) whether any such attempt to
make a payment was blocked or rejected.

      We have consulted with our client and Cimontubo advises that they possess no documents
showing any such attempted payments and know of no such documents in the hands of others.

       Thank you for the Court's consideration.




Cc:     Counsel via ECF
